Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority or domestic benefit based on Japanese application 2017-004595 filed in Japan on January 13, 2017.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


Claim 1 limitations invoke 35 U.S.C. 112(f) because it uses generic placeholders, such as "a first calculation unit," “a second calculation unit,” and “a determination unit” coupled with functional language "configured to calculate a parameter,” “configured to calculate a safety factor of the slope” and “configured to determine a collapsing risk of the slope” that are not modified by sufficient structure, material, or acts for performing the claimed function.   However, the written description of the specification implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: paragraphs 0079 states that “the CPU 401 can achieve the function” of these units by “by using the RAM 403 as a temporary storage region to execute the program 408.”  Paragraph 0080 also states that the constituent elements in the present disclosure may be configured by a single circuitry (a processor and the like), or may be configured by a combination of a plurality of circuitries.”  Thus the units are embodied by individual programs in the CPU or may be a plurality of circuits. 

Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181; or
(c)	Amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination
Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of
Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1, 8, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1, 8, and 9 recites the limitation "…a first calculation unit configured to calculate a parameter indicating a condition of soil constituting a certain slope, based on a relationship between the condition of the soil and a moisture condition of the soil and virtual data of the moisture condition…"  This statement is awkward at best because the parameter that indicates a condition of the soil uses a condition of the soil to determine the condition of the soil.  In other words, the claim states it is indicating a condition of the soil based on a relationship between the condition of the soil and moisture, etc.  Mathematically this is synonymous with using a function to calculate X = X + Y + Z; where X is the condition of the soil.  Therefore, the claims are illogical.  Examiner suggests adding any of the specific concrete values of clod weight, pore water pressure, viscosity, and internal friction coefficient of the soil to the independent claims and reword the first “parameter indicating” phrase.  Dependent claims 2 – 6 depend from claim 1 and therefore are also rejected under 35 U.S.C. 112(b).  Appropriate action is required. 

Examiner's Statement of Reasons for Allowance

Claims 1 – 6, 8, and 9 are allowable over the prior art of record pending resolving all intervening issues such as the 35 U.S.C. §112(b) rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The closest prior art below details some of the elements in the instant application but do not disclose the elements of calculating a parameter, such as soil clod weight, a pore water pressure, viscosity, or an internal friction coefficient, constituting a certain slope, based on a relationship between the condition of the soil and a moisture condition of the soil and virtual data of the moisture condition; and calculating a safety factor of the slope by use of the parameter being calculated; and determining a collapsing risk of the slope, based on the moisture condition in which the safety factor being calculated is less than a threshold value, and the moisture condition of the soil based on the virtual data when the moisture is saturated.
	
Jeong et al. (US PG Pub. 20160047724) discloses a test apparatus calculates a factor of safety of a slope based on variation in pore water pressure, surface displacement and shear surface of a soil mass, and predicts a change in factor of safety, thus making early landslide detection possible. Jeong also discloses the shear strength and the shear stress of the soil mass can be calculated based on the pore water pressure and the weight of the soil mass. Thereby, the factor of safety of the soil mass can be calculated, and early landslide detection can be realized by using variation of the factor of safety of the slope.  Even though Jeong is calculating a shear strength (parameter) indicating the condition of the soil, Jeong does not disclose calculating a parameter such as soil clod weight, a pore water pressure, viscosity, or an internal friction coefficient, based on a relationship between the condition of the soil and a moisture condition of the soil and virtual data of the moisture condition. 

	
Hong et al. (US PG Pub. 20140159915) discloses a method and system of monitoring slopes and determining risk to slopes from analysis of a server.  Paragraph 0042 teaches: “analysis server 300 stores the received measurement data, compares and analyzes data about a correlation between the rainfall of the ground to be measured and a safety factor of the slope, a correlation between an acceleration and presence or absence of the occurrence of landslide, a correlation between a shearing resistance force of skin friction of the ground to be measured and the safety factor of the slope, and the like, which are stored in advance in a database, and the measurement values of the ground to be measured, and then determines the safety factor of the slope based on the comparison and analysis result.”  However, this analysis and resultant  correlation is between two elements as stated in paragraph 0042, but not between condition of the soil and a moisture condition of the soil and virtual data of the moisture condition.  Even though Hong claim 7 discloses “the operation mode as a precision mode when a safety factor of a slope is less than a predetermined threshold value” this element is not teaching the element of determining a collapsing risk of the slope, based on the moisture condition in which the safety factor being calculated is less than a threshold value where the moisture is saturated as claimed in the instant application.  

Korean document of Woo (KR 20100053830 A) discloses a system and method of determining a risk of landslide and generate an alarm according to the analysis of soil conditions.  Page 9, paragraph 1 discloses a correlation between the rainfall and the slope factor of safety of the subject area that is stored in  advance in a database relation, the correlation between the acceleration and the landslide occurrence, main surface of the object to be measured and correlated with the ground friction shear resistance slope safety factor.  Page 9 paragraph 4 of Woo discloses a correlation between shear resistance and friction slope safety factor and calculates a slope factor of safety.   But Woo does not disclose calculating a parameter such as soil clod weight, a pore water pressure, viscosity, or an internal friction coefficient by correlating the moisture condition (rainfall), friction resistance, and virtual data of the rainfall.  Woo teaches an acceleration that exceeds a threshold but not a risk or safety factor that exceeds a threshold when the moisture is saturated. 

Japanese document of Masahiro et al. (JP H11303093 A) discloses a system that predicts a landslide of a slope and gives an alarm. The prediction is determined from sensor data from a microwave determining absorption coefficient.  Page 5, second paragraph states that an absorption coefficient (parameter) corresponds to the water content. But this statement is different than calculating the coefficient from by relating the soil condition to water content and virtual data of water content.  Page 6, last paragraph states that an absorption coefficient is obtained and the water content is calculated, but again, this parameter is not calculated based on correlating three data items. 

Chinese document of Tang et al. (CN 102013150 A) discloses a geological disaster predicting system that uses many sensors and gauges.  The system in paragraph 0115 teaches a analyzes a plethora of data including soil moisture content and relates a soil moisture content and slope deformation and even has moisture content from a multimedia database (virtual data).  However, Tang does not calculating a soil parameter based on a relationship between 1) a condition of the soil, 2) moisture content, and 3) virtual data of the moisture condition. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116